Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 1 of 13 PageID #: 99




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 JULIO H. MOYA BUITRAGO, #18413-078                §
                                                   §
 VS.                                               §               CIVIL ACTION NO. 4:17cv378
                                                   §         CRIMINAL ACTION NO. 4:09cr194(14)
 UNITED STATES OF AMERICA                          §

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is pro se Movant Julio Hernando Moya Buitrago’s motion to

 vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. After careful consideration and

 for the reasons stated below, the Court will deny the motion.

                                         I. BACKGROUND

        On October 19, 2012, a jury found Movant guilty of Count One (conspiracy to import five

 kilograms or more of cocaine and to manufacture and distribute five kilograms or more of cocaine

 intending and knowing that the cocaine will be unlawfully imported in the United States, in violation

 of 21 U.S.C. §§ 963, 960(b)(1)) and Count Two (manufacturing and distributing five kilograms or

 more of cocaine, and intending and knowing that the cocaine will be unlawfully imported into the

 United States, in violation of 21 U.S.C. §§ 959, 960(b)(1)) of his indictment. Based on a total offense

 level of 40 and a criminal history category of I, the Presentence Report (“PSR”) established

 Movant’s guideline sentence range to be 292 to 365 months’ imprisonment. On February 18, 2014,

 United States District Judge Marcia A. Crone denied Movant’s motion for new trial and imposed

 a sentence of 292 months’ imprisonment on each of Counts One and Two, to be served concurrently

 for a total term of 292 months. The United States Court of Appeals for the Fifth Circuit affirmed

 Movant’s conviction and sentence on January 28, 2016. United States v. Rojas, 812 F.3d 382, 416


                                                   1
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 2 of 13 PageID #: 100




 (5th Cir. 2016). On April 14, 2016, the District Court reduced Movant’s sentence to 235 months’

 imprisonment pursuant to 18 U.S.C. § 3582( c)(2).

        The Fifth Circuit Court of Appeals provided a statement of facts:

        In October 2009, a grand jury returned a two-count indictment charging twenty-seven
        defendants with participation in a vast Colombian conspiracy to import cocaine into
        the United States. Count One charged a conspiracy offense under 21 U.S.C. § 963,
        alleging: (1) the defendants conspired to knowingly and intentionally import five or
        more kilograms of cocaine into the United States, in violation of 21 U.S.C. §§ 952
        and 960; and (2) the defendants conspired to knowingly and intentionally 389
        manufacture and distribute five or more kilograms of cocaine, intending and knowing
        that it would be unlawfully imported into the United States, in violation of 21 U.S.C.
        §§ 959 and 960. Count Two alleged that the defendants aided and abetted each other
        while intentionally and knowingly manufacturing and distributing five or more
        kilograms of cocaine, intending and knowing that it would be unlawfully imported
        into the United States, in violation of 21 U.S.C. § 959 and 18 U.S.C. § 2.

        Nineteen of the twenty-seven defendants pled guilty, two died before they could be
        extradited to the United States, and two fled and remain fugitives. The four
        remaining defendants—appellants here—went to trial: Jaime Gonzalo Castibl
        Cabalcante (“Cabalcante”), Oscar Orlando Barrera Piñeda (“Piñeda”), Julio
        Hernando Moya Buitrago (“Moya”), and Roberth William Villegas Rojas (“Rojas”).

        The trial focused primarily on two drug transactions. The first transaction was a
        thwarted attempt in December 2007 to move at least 1,000 kilograms of cocaine from
        Colombia to Guatemala and, from there, to the United States–Mexico border and
        then into the United States. This particular plan involved a plane with tail number
        HP1607, and thus was often referred to by the parties as the HP1607 flight or the
        HP1607 deal. Cabalcante brokered the HP1607 deal by introducing the Colombian
        suppliers to the Mexican buyers, members of the Los Zetas drug cartel. The Zetas
        paid about $7.9 million for this deal—an amount that would have purchased several
        thousand kilograms of cocaine in 2007.

        In Colombia, Carlos Eduardo Gaitan–Uribe (“Gaitan”), who was indicted in this
        conspiracy but died before trial, coordinated logistics by recruiting pilots,
        maintaining airplanes, securing clandestine airstrips, and contacting corrupt air traffic
        controllers. Defendant Moya, an air traffic controller who worked as a supervisor at
        the El Dorado International Airport in Bogota, agreed to help Gaitan get HP1607
        through Colombian airspace. Defendant Piñeda was the pilot who flew HP1607 from
        Bogota to Panama for staging. Piñeda also coordinated the pilots who then flew the
        plane from Panama back into Colombia to pick up the cocaine.



                                                   2
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 3 of 13 PageID #: 101




        HP1607's return trip to Colombia on December 20, 2007, did not go as planned. The
        Colombian Air Force detected the plane heading back to Colombia and sent a plane
        to follow HP1607 until it landed at a clandestine air strip. Because the Air Force
        failed to make contact with HP1607 before it landed, the Air Force dispatched a
        combat aircraft to the landing strip. After firing warning shots with no response, the
        Air Force fired at HP1607 and destroyed it. In a wiretapped call after the thwarted
        HP1607 flight, Piñeda commented that they “were left without Christmas” and could
        instead “get together and cry together” about the failed flight. The Zetas held
        Cabalcante responsible for the failed transaction, holding him hostage for three
        months.

        Although he was not involved in the HP1607 transaction, Defendant Rojas was
        involved in other cocaine transactions. Rojas was connected to the conspiracy
        through a drug trafficker named German Giraldo Garcia (alias “El Tio”), who was
        indicted in this case but remains a fugitive. El Tio worked with David Quinones
        (“Quinones”), Gaitan's logistics partner, to build an organization to import drugs into
        the United States. The main transaction concerning El Tio that the parties focused on
        at trial involved a deal he made in 2008 with a cocaine supplier named Jamed
        Colmenares (alias “El Turco”). Rojas was El Turco's right-hand man. The buyer for
        this $1.1 million deal was a Mexican man called “Chepa.” This transaction also
        failed when, on October 22, 2008, the Colombian National Police intercepted a truck
        carrying about 1,000 kilograms of cocaine.

        After Chepa held El Tio hostage for failing to deliver the cocaine, Chepa and El Tio
        agreed that El Tio would have to make up for the lost truck load. On November 26,
        2008, El Tio had a meeting with Quinones, El Turco, and Rojas to plan their second
        attempt. Five days after the meeting, Rojas said over the phone that he had half the
        “luggage” at his house and was waiting for El Tio to tell him when to transport the
        load to an airplane so that it could be flown to Central America.

        The Colombian National Police again thwarted this plan the very next day when the
        police seized 286 kilograms of cocaine found in a parked truck. Rojas paced the
        street in front of the parking lot while the police searched the truck. On a wiretapped
        call, Rojas told his boss, El Turco, that the cocaine had been seized again.

        After a three-week trial, the jury found Cabalcante, Moya, and Rojas guilty of the
        § 963 conspiracy offense charged in Count One and all four defendants guilty of the
        § 959 distribution offense charged in Count Two. This appeal followed.

 Rojas, 812 F.3d at 388-90. Further, Movant’s Presentence Report (“PSR”) shows:

        [Movant] was identified by both Columbian authorities and multiple cooperating
        sources as an air traffic controller for the Aeronautica Civil de Columbia in Bogata.
        According to witness testimony at trial, [Movant] facilitated the illegal entry and/or


                                                  3
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 4 of 13 PageID #: 102




        departure of cocaine-laden aircraft for Gaitan-Uribe and others by informing the
        pilots of those planes of any activity of the Columbian Air Force, and by instructing
        them on what maneuvers to perform to evade the Columbian Air Force. The
        witnesses at trial established that Gaitan-Uribe was a drug trafficker, who routinely
        bribed air traffic controllers. Furthermore, the logs of intercepted telephone calls
        documented over 200 telephone calls between [Movant] and Gaitan-Uribe. [Movant]
        also destroyed the flight log information regarding flights conducted by [Drug
        Trafficking Organization] pilots when those documents had been requested of him
        by Columbian authorities.

 Criminal Action No. 4:09cr194(14) (Dkt. #1146 at 6).

        The instant motion was filed on June 8, 2017. Movant asserts he is entitled to relief based

 on ineffective assistance of counsel. The Government filed a Response, claiming Movant’s issues

 are without merit, to which Movant filed a Reply. The Government then filed a Supplemental

 Response to which Movant filed a Supplemental Reply.

                    II. STANDARD FOR SECTION 2255 PROCEEDINGS

        As a preliminary matter, it should be noted that a § 2255 motion is “fundamentally different

 from a direct appeal.” United States v. Drobny, 955 F.2d 990, 994 (5th Cir. 1992). A movant in a

 § 2255 proceeding may not bring a broad-based attack challenging the legality of the conviction.

 The range of claims that may be raised in a § 2255 proceeding is narrow. A “distinction must be

 drawn between constitutional or jurisdictional errors on the one hand, and mere errors of law on the

 other.” United States v. Pierce, 959 F.2d 1297, 1300-01 (5th Cir. 1992). A collateral attack is

 limited to alleging errors of “constitutional or jurisdictional magnitude.” United States v. Shaid, 937

 F.2d 228, 232 (5th Cir. 1991).

                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

        Movant claims he is entitled to habeas relief based on ineffective assistance of counsel.

 Movant’s first attorney was Mark Perez (“Perez”), and his second attorney was Don Bailey



                                                   4
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 5 of 13 PageID #: 103




 (“Bailey”). Perez was court-appointed counsel at Movant’s initial appearance and during pre-trial.

 Prior to trial, Movant’s family retained Bailey, who represented Movant for the remainder of pre-trial

 – from August 15, 2012 – and throughout trial and on appeal.

         A convicted defendant’s claim that counsel’s assistance was so defective as to require

 reversal of a conviction requires the defendant to show the performance was deficient and the

 deficient performance prejudiced the defense so as to deprive the defendant of a fair trial. Strickland

 v. Washington, 466 U.S. 668, 687 (1984). “Failure to make the required showing of either deficient

 performance or sufficient prejudice defeats the ineffectiveness claim.” Id. at 700. A movant who

 seeks to overturn his conviction on the grounds of ineffective assistance of counsel must prove his

 entitlement to relief by a preponderance of the evidence. James v. Cain, 56 F.3d 662, 667 (5th Cir.

 1995). The standard requires the reviewing court to give great deference to counsel’s performance,

 strongly presuming counsel exercised reasonable professional judgment. Strickland, 466 U.S. at 690.

        The right to counsel does not require errorless counsel; instead, a criminal defendant is

 entitled to reasonably effective assistance. Boyd v. Estelle, 661 F.2d 388, 389 (5th Cir. 1981). A

 movant “must show that there is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different. A reasonable probability is a

 probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

 Movant must “affirmatively prove,” not just allege, prejudice. Id. at 693. If he fails to prove the

 prejudice component, a court need not address the question of counsel's performance. Id. at 697.

        Movant claims that he would have entered a plea of guilty had Counsel advised him of the

 strength of the Government’s case against him and the value of the safety valve provision. Movant

 claims, “there were never any meetings to discuss the extensive evidence, the guidelines, the



                                                   5
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 6 of 13 PageID #: 104




 application of the relevant conduct or the possible enhancements” that he would face if he was

 convicted. (Dkt. #3-1). He also claims he was prepared to debrief but was not made aware of the

 opportunity by Counsel.

        As it concerns a defendant’s decision not to plead guilty and instead, proceed to trial, he must

 show that: (1) but for the ineffective advice of counsel, there is a reasonable probability that he

 would have accepted the plea offer; (2) the prosecution would not have withdrawn the offer in the

 light of intervening circumstances; (3) the court would have accepted its terms; and (4) the

 conviction or sentence or both under the terms of the offer would have been less severe than under

 the judgment and sentence that were, in fact imposed. Lafler v. Cooper, 132 S. Ct. 1376, 1384

 (2012); United States v. Rivas-Lopez, 678 F.3d 353, 357 (5th Cir. 2012). For purposes of showing

 prejudice, any amount of additional jail time is considered significant. United States v. Grammas,

 376 F.3d 433, 439 (5th Cir. 2004).

        In this case, Movant fails to direct the Court to any evidence showing that either Perez or

 Bailey failed to advise him of the Government’s evidence against him or the advantages of entering

 a plea, other than his own conclusory affidavit and that of his wife. Movant also fails to show

 anything in the record reflecting that he would have insisted on going to trial, but for Counsel’s

 alleged ineffectiveness. In Movant’s first affidavit, he makes the highly implausible claim that the

 only option that was explained to him was to have a jury determine if the charges against him were

 true. He also claims that the safety valve provisions were never discussed with him. Both Perez

 and Bailey contradict this claim, noting they explained the evidence, the advantages of a plea with

 acceptance of responsibility, and safety valve provisions.




                                                   6
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 7 of 13 PageID #: 105




        In response to Movant’s allegations, Perez stated:

        10. I discussed the criminal charges and the discovery provided by the government.
        We discussed his possible defenses. I also made him aware of his right to have a trial
        by jury. After discussing these issues with [Movant], I gave him my best legal
        opinion that the government had sufficient evidence to find him guilty of the criminal
        charges beyond a reasonable doubt.

        11. [Movant] was adamant about contesting the charges, even in light of the
        evidence.

        12. I urged him to consider pleading guilty because of the possibility of receiving a
        more favorable sentence, than if he contested the charges.

        13. I discussed the guidelines and how they applied to his case. I informed him that
        because of the drug quantities that he would be held responsible for, he would have
        a base offense level of 38. I told him that it could be significantly reduced by 3-
        points for acceptance of responsibility and 2-points for Safety Valve.

        14. I told him that he qualified for Safety Valve and informed him of the five factors
        that are considered when applying the reduction.

        15. [Movant] was still adamant about going to trial. He did not seem interested in
        any reductions in sentence by avoiding jury trial.

        ...

        18. I believe that [Movant] hired Mr. Bailey because my legal opinion as to whether
        he should go to trial was contrary to his desire to contest the charges.

 (Dkt. #9-2). Bailey stated in his affidavit:

        [Movant] insisted he was innocent and I thoroughly investigated the case and tended
        to agree with him. I discussed this issue with him extensively before trial based on
        the tapes of phone calls being the Government’s only real evidence against [Movant].
        The tapes were the one big problem because they were of some telephone
        conversations that seemed to indicate [Movant] was assisting with directing a plane
        on a specific day that was controlled by a known drug trafficker who had died in
        2009. However, no one could say there was a flight that day or that anything
        happened at all that day. [Movant’s] explanation that he was making up stuff to tell
        the drug dealer because by that point he had become scared of him made sense to me
        but I could not get [Movant] to testify at trial. Thus, given this, Counsel approached
        the government to see about a plea agreement and if memory serves me right the plea
        would have come out to about 135 months with acceptance and a lower amount of


                                                  7
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 8 of 13 PageID #: 106




        cocaine than he could face if he went to trial. Counsel also discussed safety valve
        issues and the guidelines with [Movant] before trial and after trial because he would
        have been eligible under both circumstances. [Movant] refused to debrief with the
        Government about his involvement so the safety valve could not be applied. . . .
        Thus, regarding [Movant’s] first claim about being not advised of the guidelines,
        reduction for acceptance and mitigating his sentence through a plea is not factual
        based on me going over the plea offer and showing him how the guidelines would be
        applied to him if he went to trial. . . . I disagree that either of the first two claims
        asserts ineffective assistance because I did go over the sentencing guidelines and
        explained to him the possibility of a plea as well as notifying him of the safety valve
        before and after trial to the point where I was trying to get him to debrief before
        sentencing and he refused.

 Dkt. #9-3. Both Perez and Bailey provided specifics of their discussions of the evidence against

 Movant, the advantages of entering a guilty plea, and the safety valve provisions. Both Perez and

 Bailey stated Movant was adamant about going to trial in spite of the Government’s evidence against

 him. While Perez and Bailey disagree on the strength of the evidence against Movant, both

 discussed the evidence, the sentencing guidelines, and Movant’s sentencing exposure. They both

 discussed points for acceptance of responsibility and the safety valve provisions. Furthermore, Perez

 urged Movant to plead guilty and Bailey attempted to negotiate a plea offer. Accordingly, Movant

 fails to show deficient performance.

        In Movant’s Reply, he claims he was never aware that the Government had offered him a

 plea deal of 135 months’ imprisonment. The failure to inform a defendant of a plea can constitute

 ineffective assistance of counsel. Teague v. Scott, 60 F.3d 1167, 1171 (5th Cir. 1995). The

 defendant must show that counsel failed to inform him of the plea offer. Id. Movant provides no

 evidence to show there was an actual plea offer of 135 months or that counsel failed to inform him

 of it. While Bailey discussed the possibility of a plea offer in the guidelines range of 135-168

 months, he did not state that an offer had been made.




                                                   8
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 9 of 13 PageID #: 107




        The record shows that Perez urged Movant to consider pleading guilty based on the weight

 of the evidence against him, but Movant was “adamant about going to trial” and “did not seem

 interested in any reductions in sentence by avoiding trial. Bailey also stated that Movant had no

 interest in pleading guilty or cooperating because he maintained his innocence and wanted to go to

 trial. In his Reply, Movant, for the first time, claims that “he never wanted to proceed to trial and

 would have accepted the 135-month offer.” (Dkt. #10). Movant does not show, nor does the record

 reflect that there was a concrete 135-month offer pursuant to Fed. R. Crim. P. 11( c)(1)( C). Movant

 misconstrues Bailey’s affidavit. Bailey’s statement was that he approached the Government to see

 about a plea agreement and if Movant had been willing, such plea offer “ would have come to about

 135 months[.]” (Dkt. #9-2). In his second affidavit, Bailey explained that there was never an

 agreement for a specific 135-month sentence under Fed. R. Crim. P. 11( c)(1)( C), but that he

 remembers a possible deal that would have resulted in a sentencing guideline range of 135-168

 months. (Dkt. #14-1). Bailey relayed the possible plea offer to Movant, but Movant rejected the

 offer and “wanted to go to trial as a result of his claim of innocence.” Id. Bailey also told Movant

 that the Government wanted him to cooperate as part of the plea. “I relayed this information to Mr.

 Moya. Mr. Moya rejected the offer.” Id. Further, Bailey told Movant after he was convicted that

 he could still get safety valve relief if he would truthfully debrief with the Government, but Movant

 declined. Id.

        In sum, both Perez and Bailey stated that Movant was adamant about proceeding to trial to

 prove his innocence. While Bailey discussed a possible plea deal with the Government, there was

 no specific plea offer – only a discussion of a sentencing guideline range of approximately 135-168

 months. Moreover, although a range of 135-168 months is better than the sentence imposed, Movant



                                                  9
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 10 of 13 PageID #: 108




  does not show that the plea offer would have been officially offered, that the prosecution would not

  have withdrawn the plea offer in light of intervening circumstances, or that the Court would have

  accepted its terms. Lafler, 132 S. Ct. at 1384; Rivas-Lopez, 678 F.3d at 357. Thus, he fails to meet

  his burden for ineffective assistance of counsel relating to his decision not to plead guilty.

          Movant also claims the cumulative effect of Counsel’s errors resulted in prejudice. Federal

  relief is available only for cumulative errors that are of constitutional dimension. Livingston v.

  Johnson, 107 F.3d 297, 309 (5th Cir. 1997). This Court has considered each of Movant’s claims,

  and found them to be without merit. Alleged errors that did not occur can have no cumulative effect.

  United States v. Moye, 951 F.2d 59, 63 n. 7 (5th Cir. 1997). Accordingly, a claim of cumulative

  error must fail in this case. Id.

          Finally, Movant requests an evidentiary hearing. Evidentiary hearings, however, are not

  required in federal habeas corpus proceedings. See Rule 8, Rules Governing § 2255 Cases in the

  United States District Courts; see also McCoy v. Lynaugh, 874 F.2d 954, 966-67 (5th Cir. 1989).

  Quite the contrary, “to receive a federal evidentiary hearing, a petitioner must allege facts that, if

  proved, would entitle him to relief.” Wilson v. Butler, 825 F.2d 879, 880 (5th Cir. 1987), cert.

  denied, 484 U.S. 1079 (1988). See also Townsend v. Sain, 372 U.S. 293, 312 (1963). “This

  requirement avoids wasting federal judicial resources on the trial of frivolous habeas corpus claims.”

  Wilson, 825 F.2d at 880. As the record shows, Perez and Bailey both affirm that Movant was

  emphatic about going to trial in spite of the Government’s evidence against him. The bottom line

  is that Movant wanted to go to trial and show he was innocent. Both Perez and Bailey consistently

  affirm that they discussed the Government’s evidence against Movant, the advantages of entering

  a guilty plea with acceptance of responsibility and receiving the relief provided by debriefing.



                                                   10
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 11 of 13 PageID #: 109




  Bailey states he discussed a possible plea offer, but that Movant “wanted to go to trial as a result of

  his claim of innocence.” (Dkt. #14-1). Even after conviction, Bailey advised Movant of the

  advantage of debriefing, but Movant still refused. Id. Perez and Bailey provided specific and

  detailed affidavits. Movant fails to show that he is entitled to an evidentiary hearing. See United

  States v. Auten, 632 F.2d 478, 480 (5th Cir. 1980) (noting that mere conclusory allegations are not

  sufficient to support a request for an evidentiary hearing).

                                     IV. ACTUAL INNOCENCE

          Finally, although it is not clear, to the extent that Movant claims that he is actually innocent,

  a mere assertion of “stale factual innocence” is unpersuasive. Drew v. Scott, 28 F.3d 460, 462 (5th Cir.

  1994). “Actual innocence means ‘factual innocence and not mere legal insufficiency.’” United States

  v. Jones, 172 F.3d 381, 384 (5th Cir. 1999). “To be credible, such a claim requires petitioner to

  support his allegations of constitutional error with new reliable evidence - whether it be exculpatory

  scientific evidence, trustworthy eyewitness accounts, or critical physical evidence - that was not

  presented at trial. Because such evidence is obviously unavailable in the vast majority of cases,

  claims of actual innocence are rarely successful.” Schlup v. Delo, 513 U.S. 298, 324 (1995). “[A]

  petitioner does not meet the threshold requirement unless he persuades the district court that, in light

  of the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

  reasonable doubt.” Id. at 329. In this case, Movant presents no new reliable evidence to show he

  is factually innocent; thus, the issue is without merit.

                             V. CERTIFICATE OF APPEALABILITY

          An appeal may not be taken to the court of appeals from a final order in a proceeding under

  § 2255 “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

  2253(c)(1)(B). Although Movant has not yet filed a notice of appeal, the Court, nonetheless,

                                                     11
Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 12 of 13 PageID #: 110




  addresses whether Movant would be entitled to a certificate of appealability. See Alexander v.

  Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (A district court may sua sponte rule on a certificate of

  appealability because “the district court that denies a petitioner relief is in the best position to

  determine whether the petitioner has made a substantial showing of a denial of a constitutional right

  on the issues before the court. Further briefing and argument on the very issues the court has just

  ruled on would be repetitious.”).

         A certificate of appealability may issue only if a movant has made a substantial showing of

  the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained the

  requirement associated with a “substantial showing of the denial of a constitutional right” in Slack

  v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

  constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

  find the district court’s assessment of the constitutional claims debatable or wrong.” Id.; Henry v.

  Cockrell, 327 F.3d 429, 431 (5th Cir. 2003). “When a district court denies a habeas petition on

  procedural grounds without reaching the petitioner’s underlying constitutional claim, a [certificate

  of appealability] should issue when the petitioner shows, at least, that jurists of reason would find

  it debatable whether the petition states a valid claim of the denial of a constitutional right and that

  jurists of reason would find it debatable whether the district court was correct in its procedural

  ruling.” Id.

         In this case, reasonable jurists could not debate the denial of Movant’s § 2255 motion on

  substantive or procedural grounds, nor find that the issues presented are adequate to deserve

  encouragement to proceed. See Miller-El v. Cockrell, 537 U.S. 322, 336-37 (2003) (citing Slack,




                                                    12
    Case 4:17-cv-00378-ALM-KPJ Document 16 Filed 09/29/20 Page 13 of 13 PageID #: 111




      529 U.S. at 484). Accordingly, Movant is not entitled to a certificate of appealability as to the claims

      raised.

                                              VI. CONCLUSION

                Movant fails to show that Counsel’s performance was deficient or that, but for Counsel’s

      alleged ineffectiveness, the outcome would have been different. He also fails to show that

      cumulative errors entitle him to relief or that he is actually innocent. In conclusion, Movant fails to

      meet his burden of proof.
.
                It is accordingly ORDERED the motion to vacate, set aside, or correct sentence is DENIED

      and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions

      not previously ruled upon are DENIED.

            SIGNED this 29th day of September, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                        13
